Citation Nr: 0601923	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include degenerative joint disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from September 
1969 to September 1973.  

This matter originated from a February 2003, rating decision 
of the Department of Veterans Affairs (VA), St. Louis, 
Missouri, Regional Office (RO) that, inter alia, denied the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2005, it was remanded to the RO 
for further development.  Following the completion of the 
requested development, a supplemental statement of the case 
was issued in November 2005, and the case was returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  Evidence of a low back injury was shown in service; 
degenerative changes of the lumbar spine were not shown 
within the first post-service year; and probative and 
competent medical evidence has not been received which links 
or relates a current lumbar spine disorder, including 
degenerative joint disease of the lumbar spine, to the 
veteran's period of active service, including the low back 
injury sustained therein.  




CONCLUSION OF LAW

The criteria for a grant of service connection for a lumbar 
spine disorder, to include degenerative joint disease of the 
lumbar spine, have not been met or approximated.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a lumbar 
spine disorder, diagnosed as degenerative joint disease, that 
he claims that he sustained in service.  He alleges that he 
was treated at Ft. Eustis for a fractured disk of the lumbar 
spine while in the Navy, and that he was hospitalized for two 
days.  He states that he continued to receive treatment 
thereafter, and that his current low back disorder is the 
direct result of that in-service injury.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present pertinent laws and regulations and analyze the 
appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the February 2003 
rating decision, September 2003 statement of the case, 
October 2004 supplemental statement of the case, February 
2005 Board remand, October 2005 supplemental statement of the 
case, and November 2005 supplemental statement of the case.  
These documents included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
September 2003 statement of the case and October 2005 
supplemental statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim.  

Further, in correspondence dated in September 2002 and March 
2005, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for the disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran in September 2002 was given 
prior to the first AOJ adjudication of the claim.  The 
additional notice of March 2005, however, was given following 
the first AOJ adjudication.  Notwithstanding, the timing of 
the notice, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.

The Board also acknowledges that September 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.  Additionally, the 
March 2005 VCAA notice specifically asked the veteran to 
submit to VA any evidence in his possession that pertained to 
his claim.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

Further, in compliance with the directives of 38 U.S.C.A. 
§ 5103A, the veteran was provided VA medical examinations in 
August 2003 and August 2005.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to service connection 
for a lumbar spine disorder.  Accordingly, the Board will 
proceed with appellate review.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2005).  Service connection for degenerative arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or, in certain circumstances, lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert, the United States Court of Appeals for Veterans 
Claims (CAVC) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, it is the veteran's contention that he 
sustained a fractured disk of the low back in service for 
which he was hospitalized for two days.  He states that his 
current back disorder, variously diagnosed as mild to 
moderate degenerative changes throughout the spine, and also 
as thoracolumbar degenerative joint disease with chronic 
changes of wedging of T-12, is the direct result of his in-
service injury.  He states that service connection should be 
granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of a current lumbar spine disorder.  

In response to that question, the Board notes that the claims 
file contains ample evidence that the veteran has a current 
low back or lumbar spine disorder.  Upon VA examination in 
August 2003, the diagnoses were:  1)  lumbosacral strain, 
chronic and recurrent in nature, based on records dating back 
to 1983; and 2)  degenerative joint disease of the 
lumbosacral spine, with an old compression fracture of 
thoracic-12.  Further, upon VA examination in August 2005, 
the veteran's lumbar spine disorder was variously diagnosed 
as mild to moderate degenerative changes throughout the 
spine, and also as thoracolumbar degenerative joint disease 
with chronic changes of wedging of T-12.  Clearly, the 
veteran's claim has satisfied Hickson element (1), medical 
evidence of a current disability.  

With respect to Hickson element (2), the service medical 
records document treatment for lower left side and back 
discomfort from October 1972 through March 1973, with an 
assessment of "muscle strain" in December 1972.  Although 
the clinical evaluation of the veteran's spine upon 
separation examination in September 1973 produced normal 
findings, the Board may find that Hickson element (2) has 
been satisfied as to the claimed disorder.  

The veteran's claim, however, fails based upon the third 
Hickson element.  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has current residuals of an in-
service lumbar spine injury, as noted above, the CAVC has 
held that a lay person, such as the veteran, is not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The same can be said for the 
statements submitted by the veteran's spouse, his mother, his 
life-long acquaintance, and even the manager of a medical 
clinic at which the veteran purportedly obtained treatment 
for his back following service in 1973 and 1974.  There is no 
indication that any of these individuals who have attributed 
the veteran's current back disorder to service have any 
medical knowledge that would allow them to make such an 
opinion regarding etiology of a medical disability.  

The Board has reviewed the entire body of evidence, including 
the service medical records, the veteran's written 
statements, and the statements of the veteran's 
representative, family members, acquaintances, VA physicians, 
and private physicians.  In this case, no competent medical 
evidence or opinion has been entered into the record which 
links or relates a current disability to the veteran's in-
service low back injury, or that degenerative arthritis of 
the lumbar spine first confirmed by x-ray upon VA examination 
in 2003 (thirty years after service), was manifest to a 
degree of ten percent within a year of service, or that the 
disorder at issue was otherwise related to service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current lumbar spine disorder 
is related to a low back injury in service.  

Significantly, the examination of the veteran's spine upon 
separation from service in September 1973 produced normal 
findings.  Just as critically, the Board cannot help but 
weigh heavily the fact that the first clinical documentation 
of a post-service lumbar spine disability was not shown until 
1978, almost five years after service.  Specifically, in a 
private treatment record dated in 1978, the veteran was noted 
to have sought treatment for his low back after an accident 
in which he jerked back while putting on a shoe.  This 
accident was reported to have occurred in May 1978.  

Finally, in August 2005, a VA medical examiner charged with 
providing an opinion on the matter concluded that it was not 
as likely as not that the veteran's thoracolumbar complaints 
are related to any injury in service.  The examiner explained 
that the veteran had a fairly good range of motion in his 
thoracolumbar spine, and that his x-rays did not show 
anything as far as the degenerative disease that was out of 
the ordinary for someone at the veteran's age who had done 
the type of labor that the veteran had done [installing water 
pumps].  Significantly, this opinion was offered by a medical 
professional, and founded upon a review of the claims folder 
and the examination of the veteran, and was supported by 
sound reasons and bases.  It is thus deemed to be of high 
probative value.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a lumbar spine disorder, to 
include degenerative joint disease of the lumbar spine.  As 
to the question of according reasonable doubt to the 
veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
veteran has current residuals of a lumbar spine injury that 
were sustained in service, and thus against the claim for 
service connection for a lumbar spine disorder, to include 
degenerative joint disease of the lumbar spine.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for the claimed 
disorder must be denied.


ORDER

Entitlement to service connection for a lumbar spine 
disorder, to include degenerative joint disease of the lumbar 
spine, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


